DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al, US Pub. 2016/0161301.
Regarding claim 1, Guenther et al disclose a workwear unit, bracelet, connecting, glove sensor module and method of detecting document, analyzing, monitoring and/or teaching processes comprising: a smart glove (fig.10a) for housing and triggering electronic modules (fig. 10b, Sensor module 46) having a sensor; a triggering member 48 (fig. 10a') for triggering the said electronic module, and with a slide 60 (fig. 11a,) made of a flexible material provided on the glove for partially (or completely) enclosing the electronic module; and comprising a base 66 (fig. 11a'); two side walls 68 (fig. 11a) extending from two side portions of the base; two channels 68 (fig.11a) extending starting from a first end of the base towards a second end of the base; a protrusion (fig. 11a, on right side of 68) connected to the base from a connection end thereof and extending between the channel; a lock end 70 (fig. 11a) located at the other end of the protrusion not connected to the base and extending from the protrusion perpendicularly or in an angled manner; a slot (fig. 11a, the side of 66) provided on the other opposite end of the base without a lock end, and including conductive contact members 76 (fig. 11); and a conductive material 28 (fig. 10) extending between the triggering member and the contact members.
Guenther et al fail to disclose that the slot including a hollow and extending from the base towards the roof; and a printed circuit board inserted into the hollow within the slot. However, the feature of a hollow and extending from the base towards the roof; and a printed circuit board inserted into the hollow within the slot' is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to provide a hollow including a circuit board as required by the customer. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 2-17, they do not contain any features which, in combination with the features of any claim to which they refer, provide any details that could be regarded as an inventive step, they are merely slight constructional changes are defined which come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen. For instance, wherein the conductive material is wire, yarn, dye, these material are well-known and available in the art. Therefore, such changes would have been an obvious extension as taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raj et al, US Patent No. 10,277,386, disclose a system, devices, and method for on-body data and power transmission. Zambriski et al, US Pub. 2019/0099123, disclose an exercise performance monitoring apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876